       Case 2:16-md-02724-CMR Document 1695 Filed 02/23/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE: GENERIC PHARMACEUTICALS                            MDL 2724
PRICING ANTITRUST LITIGATION                              16-MD-2724

                                                          HON. CYNTHIA M. RUFE
THIS DOCUMENT RELATES TO:

ALL ACTIONS


                                 PRETRIAL ORDER NO. 162
                                  (SPECIAL MASTER FEES)


       AND NOW, this 22nd day of February 2021, upon consideration of the application for

fees and costs incurred by Special Master David Marion for the months of December 2020 and

January 2021, which was submitted to the Court and Liaison Counsel pursuant to Pretrial Order

No. 49, and finding that the work, fees and costs reflected thereon are “reasonably necessary” for

the fulfillment of the Special Master’s duties, and without objection from counsel, it is hereby

ORDERED that the application for fees and costs is APPROVED in full in the amount of

$26,295.00. Plaintiffs and Defendants shall each make payment of their respective shares of the

approved amount directly to the Special Master.

       It is so ORDERED.

                                                     BY THE COURT:

                                                     /s/ Cynthia M. Rufe
                                                     ____________________
                                                     CYNTHIA M. RUFE, J.
